         Case 1:20-mc-91019-ADB Document 1 Filed 01/16/20 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                                          Case No. __________
IN RE APPLICATION OF ESCAL UGS S.L.
FOR AN ORDER PURSUANT TO 28 U.S.C. §                      PETITION AND
1782 TO OBTAIN DISCOVERY FOR USE IN                       APPLICATION FOR AN
A FOREIGN PROCEEDING                                      ORDER PURSUANT TO 28
                                                          U.S.C. § 1782 TO OBTAIN
                                                          DISCOVERY FOR USE IN A
                                                          FOREIGN PROCEEDING


       Upon the annexed declaration of Sojin Yoon dated January 10, 2020 (“Yoon

Declaration”), the annexed declaration of Luis Pérez de Ayala dated January 13, 2020, and all

exhibits affixed thereto, and the accompanying memorandum of law, Escal UGS S.L. (“Escal”)

hereby applies to this Court ex parte for an Order pursuant to 28 U.S.C. § 1782 and Rule 45

of the Federal Rules of Civil Procedure, (i) granting Escal leave to serve Ruben Juanes and

Bradford H. Hager with the subpoenas duces tecum annexed to the Yoon Declaration as

Exhibits 1 and 2, respectively, (ii) requiring Ruben Juanes and Bradford H. Hager to produce

those documents specified in the riders attached to the proposed subpoenas duces tecum

annexed to the Yoon Declaration as Exhibits 1 and 2 within 30 days of service thereof, and

(iii) granting Escal such other relief as the Court deems proper and just.

       The requested relief is for purposes of obtaining limited, but critical, discovery in aid of

and for use in a proceeding currently pending before the Contentious-Administrative Chamber of

the Supreme Court of Spain (“Spanish Proceeding”). In the Spanish Proceeding, Petitioner Escal

has challenged the Council of Ministers of Spain’s decision, dated October 31, 2019, ordering

the permanent abandonment and sealing of the Castor Project. The Council of Ministers stated

that its decision was based on the Respondents’ findings in their study entitled “Coupled Flow

and Geomechanical Modeling, and Assessment of Induced Seismicity, at the Castor
           Case 1:20-mc-91019-ADB Document 1 Filed 01/16/20 Page 2 of 3



Underground Gas Storage Project,” published on April 24, 2017 (the “Study”). Escal seeks a

limited production of documents, concerning the facts and data Respondents Juanes and Hager

considered for their Study, as well as the assumptions the Respondents applied in reaching their

conclusions, which are central to the Spanish Proceeding.

         Escal is the named claimant in the Spanish Proceeding and thus an “interested person”

pursuant to Section 1782, and Messrs. Juanes and Hager are found within this District.

Accordingly, the statutory criteria for the issuance of an Order allowing the requested discovery

pursuant to Section 1782 are satisfied. Moreover, as set forth in the memorandum of law filed

concurrently herewith, all of the discretionary factors that courts consider in relation to such

applications likewise favor granting Escal’s application. Therefore, Escal respectfully submits

that the Court should grant the order requested herein.


Dated:    January 13, 2020

                               Respectfully Submitted,

                               Attorneys for Applicant Escal UGS S.L.

                               By: /s/: Ashley L. McCormack
                               James M. Campbell, #541882
                               Ashley L. McCormack, #694007
                               CAMPBELL CONROY & O’NEIL
                               1 Constitution Wharf
                               Boston, MA 02129
                               Telephone: (617) 241-3060
                               Email: jmcampbell@campbell-trial-lawyers.com
                               amccormack@campbell-trial-lawyers.com
         Case 1:20-mc-91019-ADB Document 1 Filed 01/16/20 Page 3 of 3



                            William A. Escobar*
                            Neil Merkl*
                            Sojin Yoon*
                            KELLEY DRYE & WARREN LLP
                            101 Park Avenue
                            New York, New York 10178
                            Telephone: (212) 808-7800
                            Email: wescobar@kelleydrye.com
                            nmerkl@kelleydrye.com
                            syoon@kelleydrye.com


* Pro Hac Vice Admission to be Submitted Forthwith
